Citation Nr: 1106637	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  10-45 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to January 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2010 decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

Pension benefits are payable to veterans for a period of war 
because of nonservice-connected disability or age.  Basic 
entitlement exists if the veteran served in the active military, 
naval, or air service for 90 days or more during a period of war 
(or other criteria not applicable in this case); is 65 years of 
age or older; and meets certain net worth and annual income 
requirements.  38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. § 3.3.  

In the instant case, the RO denied the Veteran's claim for 
nonservice-connected pension benefits because it was determined 
that he did not meet the net worth eligibility requirements.  In 
this regard, a corpus of estate determination was completed in 
June 2010 wherein the adjudicator noted that the Veteran was 86 
years old and had a life expectancy of 5.6 years.  The 
adjudicator also reported the Veteran's monthly income and 
expenses and noted that these figures left a negative monthly 
balance of $5,076.  The adjudicator went on to calculate that at 
the current rate of spending, the Veteran's net worth of $392,900 
would last for 6 years and five months, thus exceeding the 
Veteran's projected life expectancy of 5.6 years.  The 
adjudicator thus concluded that the Veteran's net worth barred 
him from pension.  

Because the above determination was based, in part, on the 
Veteran's countable income, it is important that every 
consideration be given to any exclusions that may apply.  In this 
regard, medical expenses in excess of 5 percent of the MAPR 
(maximum amount per regulation), which have been paid, fall into 
the category of excludable income to the extent they were paid.  
See 38 C.F.R. § 3.272(g)(1)(iii).
Five percent of the MAPR as in effect in December 2008 and 
December 2009 is $774.00.  See Improved Disability Benefits 
Pension Rate Table, http://www.vba.va.gov/bln/21/Rates/pen01.htm.

In March 2010, the Veteran submitted to VA a copy of his spouse's 
in-home medical care expenses for dates in 2009 and 2010 (prior 
to her entering a nursing home in late February 2010) which he 
reported as non-reimbursed medical expenses.  Assuming that these 
expenses are separate expenses from those medical expenses listed 
on VA Form 21-8049 dated in May 2010, then the Board can only 
conclude that they were not properly considered in the 
calculations that are noted on the Corpus of Estate 
Determination.  While it is unlikely that such expenses will 
reduce the Veteran's countable income to below the pension rate 
set for a Veteran with one dependent effective in December 2009 
(i.e., $15, 493, see Improved Disability Benefits Pension Rate 
Table, supra), such expenses may impact the calculated period of 
the Veteran's net worth.  As noted above, the adjudicator in June 
2010 noted that the Veteran had a life expectancy of 5.6 years 
and calculated that the Veteran's net worth would last for 6 
years and five months, thus exceeding the Veteran's projected 
life by approximately one year.  Thus, any change to the 
Veteran's countable income could alter this calculation.  
Accordingly, a remand is necessary so that consideration can be 
given to any applicable income exclusions for unreimbursed 
medical expenses pursuant to 38 C.F.R. § 3.272(g)(1)(iii).  

The Board regrets that a remand of this matter will further delay 
a final decision in the claim on appeal, but finds that such 
action is necessary to ensure that the appellant is afforded full 
due process of law.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC will review the Veteran's 
claims file and ensure that any additional 
development deemed necessary in order to 
determine whether there are any exclusions to 
the Veteran's reported income, to 
specifically include unreimbursed medical 
expense in excess of five percent of the 
pension rate has been conducted and completed 
in full.  If further action or notice to the 
Veteran is required, it should be undertaken 
prior to further claim adjudication.

2.  The RO/AMC shall make another Corpus of 
Estate Determination and readjudicate the 
Veteran's claim for nonservice-connected 
disability pension.  If the benefit sought on 
appeal remains denied, the RO/AMC shall 
provide the Veteran and his representative 
with a Supplemental Statement of the Case 
before returning the case to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

